IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60387
                            Summary Calendar



                              C.W. TAYLOR,

                                                Plaintiff-Appellant,

                                  versus

                JAMES V. ANDERSON, Superintendent,
                  Mississippi State Penitentiary;
           WALTER BOOKER; MIKE MOORE, Attorney General,
                       State of Mississippi,

                                                Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:98-CV-705-LN
                        --------------------
                          January 22, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         C.W. Taylor (Mississippi prisoner # 31836) appeals the

district court’s denial of his 28 U.S.C. § 2254 petition wherein he

challenged his state-court conviction for capital murder.             Taylor

argues   that,   in   rejecting   his   claim   that   he   was   denied   his

constitutional right to a speedy trial, the Mississippi Supreme

Court erred by deducting 360 days of plea bargaining from the

overall length of the delay.      He argues both that the state record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-60387
                                     -2-

did not support such a finding and that plea negotiations should

not toll the speedy-trial clock.

      We review Taylor’s claims under the deferential standard of

review provided in the AEDPA.      See § 2254(d).    A federal court must

defer to a state court’s resolution of both pure question of law

and mixed questions of law and fact unless the state court’s

determined was “contrary to” or an “unreasonable application” of

clearly established federal law as determined by the Supreme Court.

Id.   An applicant may also warrant habeas relief regarding a claim

that was adjudicated on the merits in state court if the claim

“resulted   in   a   decision   that   was   based   on   an   unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.”       § 2254(d)(2).

      Taylor has made no such showing.         Accordingly, the district

court’s denial of his § 2254 petition is AFFIRMED.